DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 26 April 2022 in reference to application 17/073,034.  Claims 1-4, 6-9, 12-15, and 18-21 are pending and have been examined.

Response to Amendment
The amendment filed 26 April 2022 has been accepted and considered in this office action.  Claims 1, 8, and 15 have been amended, claims 5, 10, 11, 16, and 17 cancelled, and claim 21 added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 26 April 2022 with respect to claim 15 have been fully considered but they are not persuasive.   Applicant argues that the gating described in Feldman is not the “occlusion valve” as claimed.   Applicant relies on paragraphs 0045 of present application to show the differences.  It is noted that the features upon which applicant relies (i.e., that the occlusion valve is a physical valve) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus Occlusion may be given its standard definition, which generally means to shut, or in the example of Feldman, to gate electronically.  Examiner also notes that the teaches of Chen et al, introduced below speaks of electronically reducing the occlusion effects from headphones, which might also be thought of to read on the claim language.  For these reasons, Examiner believes the prior art of record still obviates the instant claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Patent 10,595,151).

Consider claim 1, Chen teaches a method (abstract) comprising: 
identifying, by a wearable audio device, a plurality of sounds in an environment in which the wearable audio device is located (Col 6 lines 52-65, receiving ambient and speech signals from microphones on headset); 
identifying, by the wearable audio device, that the plurality of sounds includes a voice of a user that is wearing the wearable audio device (col 22 lines 35-38, determining that the user is speaking using a VAD); and 
altering, by the wearable audio device in response to identification that the plurality of sounds includes the voice of the user, playback of the plurality of sounds to the user, wherein altering playback of the plurality of sounds to the user includes decreasing a volume of playback of the voice of the user or altering a frequency equalization of the voice of the user (col 22, 45-56, reducing low frequency components to reduce occlusion effect).

Consider claim 2, Chen teaches the method of claim 1, wherein altering playback of the plurality of sounds includes decreasing volume of one or more sounds of the plurality of sounds (col 22, 45-56, reducing low frequency components to reduce occlusion effect of voice).

Consider claim 3, Chen teaches the method of claim 1, wherein altering playback of the plurality of sounds includes altering sounds in a first pre-identified frequency band and not altering sounds in a second pre-identified frequency band (col 22 lines 52-56, reduction only occurs as frequencies under 1kHz).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Feldman (US PAP 2020/0128317).

Consider claim 4, Cho teaches the method of claim 1, but does not specifically teach wherein altering playback of the plurality of sounds includes altering volume of all sounds of the plurality of sounds.
In the same field of speech enhancement, Feldman teaches wherein altering playback of the plurality of sounds includes altering volume of all sounds of the plurality of sounds (0117, gating or muting the entire audio signal when voice activity is not detected and turn it on when detected).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to gate the audio signal as taught by Feldman in the system of Cho in order to eliminate signals not voice related and improve the audio quality. 

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cho et al. (US PAP 2016/0111113).

Consider claim 6, Chen teaches the method of claim 1, wherein: 
identification of the plurality of sounds is based on detection of the plurality of sounds by a microphone of the wearable audio device (Col 6 lines 52-65, receiving ambient and speech signals from microphones on headset), but does not specifically teach 
identification that the plurality of sounds includes the voice of the user is based on detection that the user is speaking by a sensor of the wearable audio device.
In the same field of voice enhancement in headsets, Cho teaches identification that the plurality of sounds includes the voice of the user is based on detection that the user is speaking by a sensor of the wearable audio device (0087, 0040, 0046, speech detection detects user speech occurrences using bone conduction sensor).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a bone conduction sensor as taught by Cho in the system of Chen in order to provide for more accurate VAD determinations.

Consider claim 7, Cho teaches the method of claim 6, wherein the sensor is an accelerometer, a piezoelectric sensor, or a vibration sensor (0039, bone conduction sensor (vibration), accelerometer).

Claims 8, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Tanaka et al. (US PAP 2011/0268288).

Consider claim 8, Cho teaches One or more non-transitory computer-readable media comprising instructions (0089-90, computer readable media) that, upon execution of the instructions by one or more processors of a wearable audio device, are to cause the wearable audio device to: 
identify, based on a non-acoustic sensor that is in physical contact with a user that is wearing the  wearable audio device, that the user is speaking (0087, 0040, 0046, speech detection detects user speech occurrences using bone conduction sensor); 
alter, based on the identification that the user is speaking, an audio recording recorded by a microphone of the wearable audio device, wherein the audio recording is related to an environment in which the wearable audio device is located (0042, 0048-49, speech enhancement based on VAD, 0039, using microphone to collect audio, 0048, may include noise and speech sources.); and 
output the audio recording (0086-87, hearing aid applications, so enhanced audio would be played to user).
Cho does not specifically teach 
alter… a muted audio recording recorded by a microphone of the wearable audio device, wherein the audio recording is related to an environment in which the wearable audio device is located, and wherein the alteration of the audio recording includes: 
un-muting sounds in a first frequency band of the audio recording that is related to a voice of the user; and 
not un-muting sounds in a second frequency band of the audio recording that is unrelated to the voice of the user.
In the same field of speech enhancement, Tanaka teaches 
alter… a muted audio recording recorded by a microphone of the wearable audio device, wherein the audio recording is related to an environment in which the wearable audio device is located (0007-08, signal is subjected to gating, i.e. it is muted when gate is closed), and wherein the alteration of the audio recording includes: 
un-muting sounds in a first frequency band of the audio recording that is related to a voice of the user (0008, 0028-30, frequency bands which contain speech may be passed by gate); and 
not un-muting sounds in a second frequency band of the audio recording that is unrelated to the voice of the user (0008, 0028-30, frequencies which contain only stationary noise may remain filtered out, i.e. muted).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use frequency gating as taught by Tanaka in the system of Cho in order to remove noise from the speech signal without degrading the speech quality (Tanaka 0006).

Consider claim 9 Tanaka teaches the one or more non-transitory computer-readable media of claim 8, wherein alteration of the audio recording includes un-muting the audio recording (0008, 0028-30, frequency bands which contain speech may be passed by gate).

Consider claim 13, Cho teaches the one or more non-transitory computer-readable media of claim 8, wherein the non-acoustic sensor is a vibration sensor (0039, bone conduction sensor (vibration)).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Tanaka as applied to claim 8 above, and further in view of Bryan et al. (US PAP 2019/0272842).

Consider claim 12, Cho and Tanaka teach the one or more non-transitory computer-readable media of claim 8, but do not specifically teach wherein the non-acoustic sensor is an accelerometer (Although Cho teaches an accelerometer, it’s not clear that it is in contact with the wearer).
In the same field of speech enhancement, Bryan teaches wherein the non-acoustic sensor is an accelerometer (0027-28, using accelerometer to detect user speech).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use an accelerometer as taught by Bryan in the system of Cho and Tanaka for voice detection in order to more accurately detect users voice decreasing the influence of noise.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Tanaka as applied to claim 8 above, and further in view of Briot (US PAP 2014/0244245).

Consider claim 14, Cho and Tanaka teach the one or more non-transitory computer-readable media of claim 8, but do not specifically teach wherein the non-acoustic sensor is a piezoelectric sensor.
In the same field of voice detection, Briot teaches teach wherein the non-acoustic sensor is a piezoelectric sensor (0091, piezoelectric sensor used to detect voice).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a piezoelectric sensor as taught by Briot in the system of Cho and Tanaka in order to provide a compact vibrations sensor.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Feldman.

Consider claim 15, Cho teaches A wearable audio device (abstract, figure 9) comprising: 
a microphone to detect a plurality of sounds in an environment in which the wearable audio device is located (0039, using microphone to collect audio, 0048, may include noise and speech sources. Figure 9, 0086-87, maybe implemented in wearable device such as a hearing aid); 
a non-acoustic sensor to detect that a user of the wearable audio device is speaking (0087, 0040, 0046, speech detection detects user speech occurrences using bone conduction sensor); and 
one or more processors (0034 processors) communicatively to alter, based on an identification by the non- acoustic sensor that the user of the wearable audio device is speaking, one or more of the plurality of sounds to generate a sound output (0042, 0048-49, speech enhancement based on VAD, 0086-87, hearing aid applications, so enhanced audio would be played to user);
speakers to play back the sound output to the user (0086-87, hearing aid applications, so enhanced audio would be played to user).
Cho does not specifically teach further comprising an occlusion valve coupled with the speakers, wherein the one or more processors are to alter a configuration of the occlusion valve based on the identification that the user of the wearable audio device is speaking.
In the same field of speech enhancement, Feldman teaches further comprising an occlusion valve coupled with the speakers, wherein the one or more processors are to alter a configuration of the occlusion valve based on the identification that the user of the wearable audio device is speaking (0117, gating or muting the entire audio signal when voice activity is not detected and turn it on when detected).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to gate the audio signal as taught by Feldman in the system of Cho in order to eliminate signals not voice related and improve the audio quality. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Feldman as applied to claim 15 and further in view of Shim (US PAP 2020/0258539).

Consider claim 18, Cho and Feldman teach the wearable audio device of claim 15, but does not specifically teach wherein the wearable audio device further comprises a transceiver to transmit an indication of the sound output to an electronic device that is remote from the wearable audio device.
In the same field of speech enhancement, Shim teaches wherein the wearable audio device further comprises a transceiver to transmit an indication of the sound output to an electronic device that is remote from the wearable audio device (0062, transmitting output signals to external device).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to transmit the output signal to an external device as taught by Shim in the system of Cho and Feldman to facilitate different uses of the signal such as video calls (Shim 0062).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Feldman as applied to claim 15 and further in view of Jeong et al. (US PAP 2020/0013395).

Consider claim 19, Cho and Feldman teach the wearable audio device of claim 15,  but do not specifically teach wherein the one or more processors are to: 
identify, based on a neural network, a first sound of the plurality of sounds that corresponds to a voice of the user; and 
identify, based on the neural network, a second sound of the plurality of sounds that is different from the voice of the user.
In the same field of speech enhancement, Jeong teaches identify, based on a neural network, a first sound of the plurality of sounds that corresponds to a voice of the user (0232 VAD (speech vs noise) signal classification may be performed with a neural network); and 
identify, based on the neural network, a second sound of the plurality of sounds that is different from the voice of the user (0232 VAD (speech vs noise)  signal classification may be performed with a neural network).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a neural network VAD as taught by Jeong in the system of Cho and Feldman in order to increase accuracy of VAD processing.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Feldman and Jeong as applied to claim 19 above, and further in view of Brouckxon.

Consider claim 20, Cho and Feldman and Jeong teach the wearable audio device of claim 19, but do not specifically teach wherein the processor is to alter an acoustic property of one of the first sound and the second sound while not altering the other of the first sound and the second sound.
In the same field of speech enhancement, Brouckxon teaches wherein the processor is to alter an acoustic property of one of the first sound and the second sound while not altering the other of the first sound and the second sound (section 2 and 3, boosting speech levels so they are audible over noise levels, so speech is boosted, but not noise).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to boost speech signals only as taught by Brouckxon in the system of Cho and Feldman and Jeong in order to enhance speech intelligibility without effecting the overall perceived loudness. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Korjani (US Patent 10,614,827).

Consider claim 21, Chen teaches the method of claim 1, but does not specifically teach wherein altering the frequency equalization involves altering the frequency equalization based on a neural network.
In the same field of voice enhancement, Korjani teaches altering the frequency equalization involves altering the frequency equalization based on a neural network (Col 4 lines 25-35, using a DNN to performing filtering).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use neural networks as taught by Korjani to filter in the system of Chen in order to more accurately filter speech (Korjani col 1 line 35-40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655